FILED
                             NOT FOR PUBLICATION                            OCT 21 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WILLIAM HUBERT LOYD                                No. 13-17201
BRANDSTATT,
                                                   D.C. No. 1:13-cv-00434-RRB
                Plaintiff - Appellant,

  v.                                               MEMORANDUM*

CALIFORNIA SUBSTANCE ABUSE
AND TREATMENT FACILITY; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     Ralph R. Beistline, District Judge, Presiding**

                            Submitted October 14, 2014***

Before:         LEAVY, GOULD, and BERZON, Circuit Judges.

       William Hubert Loyd Brandstatt, a California state prisoner, appeals pro se



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              Ralph R. Beistline, Chief United States District Judge for the District
of Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. §§ 1915A and

1915(e)(2). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Brandstatt’s action because Brandstatt

failed to allege facts sufficient to show that defendants acted with deliberate

indifference by failing to provide him with combination drug treatment for his

Hepatitis C. See Toguchi v. Chung, 391 F.3d 1051, 1057-58, 1060 (9th Cir. 2004)

(deliberate indifference is a high legal standard, and is met only if the prison

official “knows of and disregards an excessive risk to inmate health”; to prevail on

a claim involving choices between alternative courses of treatment, an inmate must

show that the chosen course of treatment was both medically unacceptable and

chosen in conscious disregard of an excessive risk to the inmate’s health (citation

and internal quotation marks omitted)); see also Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are to be liberally construed, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); Nat’l Ass’n for Advancement of Psychoanalysis v. Cal. Bd. of Psychology,

228 F.3d 1043, 1049 (9th Cir. 2000) (“[W]e may consider facts contained in


                                            2                                      13-17201
documents attached to the complaint.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                          3                                  13-17201
Brandstatt v. California Substance Abuse and Treatment Facility, No. 13-17201

BERZON, Circuit Judge, dissenting:

      In my view, dismissal of Brandstatt’s claims against defendants Enenmoh,

Zamora, and Nyenke was premature at this early stage of the proceedings.




                                        4                                  13-17201